DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-18 as filed 03/04/2019, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-6 are drawn to a method for collecting, analyzing, storing, and generating clinical study data, which is within the four statutory categories (i.e. method). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] analyzing, […], a first collection of clinical documents to extract clinical study design information including clinical study goals and corresponding clinical study design components; analyzing, […], a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, […]; storing, […], the extracted clinical study design information and value sets in a hierarchical structure […], […]; and generating, […], a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets in the repository, […].

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a processor,” and “a repository,” to perform the collecting, analyzing, storing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor and a repository as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-6 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the clinical study data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, storing, and generating clinical study data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 7-12 are drawn to a system for collecting, analyzing, storing, and generating clinical study data, which is within the four statutory categories (i.e. machine). 
Independent Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 recites […]: analyze a first collection of clinical documents to extract clinical study design information including clinical study goals and corresponding clinical study design components; analyze a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, […]; store the extracted clinical study design information and value sets in a hierarchical structure […], […]; and generate a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets […]P201807865US01/0920.0651CPage 33 of 38[…].
The limitations of collecting, analyzing, storing, and generating clinical study data, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors,” and “a repository” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors,” and “a repository” language, collecting and analyzing a first and second collection of documents to extract clinical study design information including clinical study coals and corresponding design components and a mapping between the clinical concepts and data elements, storing the extracted information, and generating a new clinical study for a desired clinical study goal based on the analysis in the context of this claim encompasses the user manually collecting, analyzing, storing, and generating clinical study data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors,” and “a repository” to perform the See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors,” and “a repository” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a computer processor, computer readable storage media and a repository as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0056], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 8-12 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the clinical study data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a 
Claims 13 are drawn to a computer program product for collecting, analyzing, storing, and generating clinical study data, which is within the four statutory categories (i.e. manufacture). 
Independent Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 recites […] analyze a first collection of clinical documents to extract clinical study design information including clinical study goals and corresponding clinical study design components; analyze a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, […]; store the extracted clinical study design information and value sets in a hierarchical structure […], […]; and P201807865US01/0920.0651CPage 35 of 38generate a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets […], […].
The limitations of collecting, analyzing, storing, and generating clinical study data, as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer readable storage medium having program instructions embodied therewith,” “a computer,” and “a repository,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer readable storage medium having program instructions embodied therewith,” “a computer,” and “a repository,” language, collecting and analyzing a first and second collection of documents to extract clinical study design information including clinical study coals and corresponding design components and a mapping between the clinical concepts and data elements, storing the extracted information, and generating a new clinical study for a desired clinical study goal 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a computer readable storage medium having program instructions embodied therewith,” “a computer,” and “a repository,” to perform the collecting, analyzing, storing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a computer, computer readable storage medium and a repository as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0066], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a computer readable storage medium having program instructions embodied therewith,” “a computer,” and “a repository,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a computer, computer readable storage medium and a repository as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0066], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
claims 14-18 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the clinical study data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, storing, and generating clinical study data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2017/0220773 A1 (hereinafter “Janevski et al.”) in view of U.S. Patent Application Pub. No. 2012/0072232 A1 (hereinafter “Frankham et al.”). 
RE: Claim 1 Janevski et al. teaches the claimed: 
1. A computer-implemented method of generating and managing clinical studies comprising: analyzing, via a processor, a first collection of clinical documents to extract clinical study design information including […] corresponding clinical study design components ((Janevski et al., [0036]) ( Data collection module collects data from one or more of the CT databases. This may include digestion, cleaning, and aggregation of some or all of the data in the databases; This module may extract, determine, or calculate current user data, current data containers, and current operational data and store that information in current data database; The clinical study design elements used by this system may be defined through clinical data containers, which were described above as generic data structures that allow various combinations of clinical data containers to form other clinical data containers and ultimately complete a clinical study)) 
analyzing, via the processor, a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, wherein each value set comprises information pertaining to two or more of: a source of the value set, frequency of use of the value set, user feedback for the value set, and validation of the value set ((Janevski et al., [0020], [0036], [0047], [0048]) (design elements e.g. Screening for surveying demographics (S1), generating clinical laboratory data (S3), Drug Administration performing a physical exam (DA11) i.e. value sets mapped to design elements; a processor and memory that may comprise a classifier application subsystem and study stage annotation subsystem; the classifier application subsystem may include data collection module and data classification module along with associated databases – current data database and classified data database; ; 
storing, via the processor, the extracted clinical study design information and value sets in a hierarchical structure within a repository, wherein the hierarchical structure relates the clinical study goals, the clinical study design components, the clinical concepts, and the data elements of the clinical information ((Janevski et al., [0019]) (a clinical study is divided into stages wherein the stages may capture logical parts of a study that are relevant clinically and in study management; each stages/substages may include study design elements, which may be internally grouped for order; related forms are often grouped in meaningful sets referred to as folders, which often may map to a sub-stage)).
Janevski et al., fails to explicitly teach, but Frankham et al. teaches the claimed: 
a first collection of clinical documents to extract clinical study design information including clinical study goals […] ((Frankham et al., [0078], [0085]) (a data engine may consolidate multiple databases and/or collected data and may process, organize, filter, and/or extract data relevant to a particular topic; the system may identify one or more goals of the study before architecting other aspects of the study)); 
generating, via the processor, a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets in the repository, wherein the new clinical study includes clinical study design components and value sets derived from the repository ((Frankham et al., [0004], [0086]) (a system for using online resources to design a clinical trial and/ or recruit participants includes one or more web crawlers; Each of the web crawler may be configured to collect data related to one or more specified topics during a community identification phase. A data engine of the system processes the collected data into filtered, relevant information that identifies communities of individuals suitable for recruitment; the system may design a clinical study using a study workflow builder of the system wherein the system may include intelligence e.g. algorithms, artificial intelligence, to design a study or trial)). 
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis and extraction of clinical design information and clinical design goals to generate a new clinical study based on the information using algorithms and artificial intelligence as taught by Frankham et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. with the motivation of tapping resources to design a clinical trial and/or recruit participations for a product assessment (Frankham et al., [0003], [0004]).
RE: Claim 2 Javenski et al. and Frankham et al. teach the claimed:
2. The computer-implemented method of claim 1, further comprising: updating, via the processor, the repository based on user feedback pertaining to the new clinical study ((Frankham et al., [0095]) (The results may attract or spark feedback regarding the products or services involved in the trial or study. The results may initiate additional discussions or feedback that may help refine the existing study or help formulate new or related studies)).

RE: Claim 3 Javenski et al. and Frankham et al. teach the claimed:
3. The computer-implemented method of claim 1, further comprising: generating, via the processor, a second clinical study for a second desired clinical study goal based on a search for clinical studies within the repository corresponding to the second desired clinical study goal, wherein the second clinical study includes clinical study design components and value sets from the clinical studies resulting from the search ((Frankham et al., [0086], [0090], [0092]) (specialists or professionals may design the study or provide inputs to guide the system in designing the study; each study or trial may be designed with one or more goals or endpoints in mind; metrics for each of the goals or endpoints may be determined and future or related trials modified accordingly to achieve better metrics; The study workflow builder may generate, design, configure, build and/or develop a study or a study workflow. Any aspect of a study may be created or modified with input from a professional, specialist, and/or government agency. The study or a study workflow may include one or more of: a schedule, instructions for the patient, milestones, and procedures for updating progress)).
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the using a builder for a user to guide the system in designing a clinical study based on inputs, wherein the builder may generate, design, configure, build and/or develop a study or study workflow wherein each study build may be designed with one or more goals or endpoints in mind as taught by  
RE: Claim 4 Javenski et al. and Frankham et al. teach the claimed:
4. The computer-implemented method of claim 1, wherein generating the new clinical study further comprises: identifying, via the processor, clinical studies within the repository having clinical study goals corresponding to the desired clinical study goal; determining, via the processor, a frequency of clinical study design components of the identified clinical studies corresponding to terms of the desired clinical study goal; mapping, via the processor, the clinical study design components of the identified clinical studies to the terms of the desired clinical study goal based on the determined frequencies; and utilizing, via the processor, the mapped clinical study design components for the new clinical study ((Janevski et al., [0049]) (the system may generate a NxM matrix, wherein N is the number of studies with a given annotation and M is the number of all unique terms found across all forms in all clinical data containers in the training set; the system may use this matrix and the N attribute assignments to induce a classifier using the matrix as a feature vector, which is a vector whose elements are attributes combined or transformed as suitable for the classifier, in this case term frequencies)).
RE: Claim 5 Javenski et al. and Frankham et al. teach the claimed:
5. The computer-implemented method of claim 4, further comprising: in response to unmapped terms in the desired clinical study goal, identifying documents containing the unmapped terms and utilizing frequently used clinical study design components within the identified documents for the new clinical study ((Janevski et al., [0051]) (in the absence of a training set one may be built by using domain knowledge to define the annotations for data containers, wherein clinical 
RE: Claim 6 Javenski et al. and Frankham et al. teach the claimed:
6. The computer-implemented method of claim 1, wherein generating the new clinical study further comprises: recommending the new clinical study to a user ((Janevski et al., [0063[, [0064]) (aggregation based on clinical data elements monitors progress per site and study stages or for the study overall, and the annotation of clinical data elements may be combined with data statuses; metrics module may describe the progression of a study by custom study stage and may track enrollment and screening failures. This module may provide recommendations and/or status of the clinical study, and may provide alerts if a clinical study is not proceeding according to plan)).
RE: Claim 7 Janevski et al. teaches the claimed: 
7. A computer system for generating and managing clinical studies, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to: analyze a first collection of clinical documents to extract clinical study design information including […] and corresponding clinical study design components; ((Janevski et al., [0036], [0072]) (computer having processes and memory or a series of processors and memory; computer program code wherein a computer useable medium contains a set of instructions for processing; Data collection module collects data from one or more of the CT databases. This may include digestion, cleaning, and aggregation of some or all of the data in the databases; This module may extract, determine, or calculate current user data, current data containers, and 
analyze a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, wherein each value set comprises information pertaining to two or more of: a source of the value set, frequency of use of the value set, user feedback for the value set, and validation of the value set ((Janevski et al., [0020], [0036], [0047], [0048]) (design elements e.g. Screening for surveying demographics (S1), generating clinical laboratory data (S3), Drug Administration performing a physical exam (DA11) i.e. value sets mapped to design elements; a processor and memory that may comprise a classifier application subsystem and study stage annotation subsystem; the classifier application subsystem may include data collection module and data classification module along with associated databases – current data database and classified data database; module may extract, determine, or calculate current user data, current data containers, and current operational data and store that information in current data database; data container classifiers induction module may automatically generate a classifier that classifies data elements by evaluating them and associated study stages across clinical studies; the system may build a set of features, which consist of the term frequencies of all distinct words used across all names of forms in the study; the system may then extract all unique words in the associated form names and may computer a word(term) frequency in a clinical study clinical data container; the system may validate the generated classifier, such that a given clinical data element input, one or more attributes with a level of confidence may be returned to the classifier));; 
store the extracted clinical study design information and value sets in a hierarchical structure within a repository, wherein the hierarchical structure relates the clinical study goals, the clinical study design components, the clinical concepts, and the data elements of the clinical information ((Janevski et al., [0019]) (a clinical study is divided into stages wherein the stages may capture logical parts of a study that are relevant clinically and in study management; each stages/sub stages may include study design elements, which may be internally grouped for order; related forms are often grouped in meaningful sets referred to as folders, which often may map to a sub-stage)).
Janevski et al., fails to explicitly teach, but Frankham et al. teaches the claimed: 
analyze a first collection of clinical documents to extract clinical study design information including clinical study goals […] ((Frankham et al., [0078], [0085]) (a data engine may consolidate multiple databases and/or collected data and may process, organize, filter, and/or extract data relevant to a particular topic; the system may identify one or more goals of the study before architecting other aspects of the study));
generate a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets in the repository, wherein the new clinical study includes clinical study design components and value sets derived from the repository ((Frankham et al., [0004], [0086]) (a system for using online resources to design a clinical trial and/ or recruit participants includes one or more web crawlers; Each of the web crawler may be configured to collect data related to one or more specified topics during a community identification phase. A data engine of the system processes the collected data into filtered, relevant information that identifies communities of individuals suitable for recruitment; the system may design a clinical study using a study workflow builder of the system wherein the system may include intelligence e.g. algorithms, artificial intelligence, to design a study or trial)).

RE: Claim 8 Javenski et al. and Frankham et al. teach the claimed:
8. The computer system of claim 7, further comprising instructions to: update the repository based on user feedback pertaining to the new clinical study ((Frankham et al., [0095]) (The results may attract or spark feedback regarding the products or services involved in the trial or study. The results may initiate additional discussions or feedback that may help refine the existing study or help formulate new or related studies)).
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the using feedback that may help refine the existing study or help formulate new or related studies as taught by Frankham et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. with the motivation of tapping resources to design a clinical trial and/or recruit participations for a product assessment (Frankham et al., [0003], [0004]). 
RE: Claim 9 Javenski et al. and Frankham et al. teach the claimed:
9. The computer system of claim 7, further comprising instructions to: generate a second clinical study for a second desired clinical study goal based on a search for clinical studies within the repository corresponding to the second desired clinical study goal, wherein the second clinical study includes clinical study design components and value sets from the clinical studies resulting from the search ((Frankham et al., [0086], [0090], [0092]) (specialists or professionals may design the study or provide inputs to guide the system in designing the study; each study or trial may be designed with one or more goals or endpoints in mind; metrics for each of the goals or endpoints may be determined and future or related trials modified accordingly to achieve better metrics; The study workflow builder may generate, design, configure, build and/or develop a study or a study workflow. Any aspect of a study may be created or modified with input from a professional, specialist, and/or government agency. The study or a study workflow may include one or more of: a schedule, instructions for the patient, milestones, and procedures for updating progress)).
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the using a builder for a user to guide the system in designing a clinical study based on inputs, wherein the builder may generate, design, configure, build and/or develop a study or study workflow wherein each study build may be designed with one or more goals or endpoints in mind as taught by Frankham et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. with the motivation of tapping resources to design a clinical trial and/or recruit participations for a product assessment (Frankham et al., [0003], [0004]). 
RE: Claim 10 Javenski et al. and Frankham et al. teach the claimed:
10. The computer system of claim 7, wherein the instructions to generate the new clinical study further comprise instructions to: identify clinical studies within the repository having clinical study goals corresponding to the desired clinical study goal; determine a frequency of clinical study design components of the identified clinical studies corresponding to terms of the desired clinical study goal; map the clinical study design components of the identified clinical studies to the terms of the desired clinical study goal based on the determined frequencies; and utilize the mapped clinical study design components for the new clinical study ((Janevski et al., [0049]) (the system may generate a NxM matrix, wherein N is the number of studies with a given annotation and M is the number of all unique terms found across all forms in all clinical data containers in the training set; the system may use this matrix and the N attribute assignments to induce a classifier using the matrix as a feature vector, which is a vector whose elements are attributes combined or transformed as suitable for the classifier, in this case term frequencies)).
RE: Claim 11 Javenski et al. and Frankham et al. teach the claimed:
11. The computer system of claim 10, further comprising instructions to: in response to unmapped terms in the desired clinical study goal, identify documents containing the unmapped terms and utilizing frequently used clinical study design components within the identified documents for the new clinical study ((Janevski et al., [0051]) (in the absence of a training set one may be built by using domain knowledge to define the annotations for data containers, wherein clinical data containers is selected based on some attribute or property and then that data container set is used as a seed for learning data containers; these classifiers may then be used in the data classification module)).
RE: Claim 12 Javenski et al. and Frankham et al. teach the claimed:
12. The computer system of claim 7, wherein the instructions to generate the new clinical study further comprise instructions to: recommend the new clinical study to a user ((Janevski et al., [0063[, [0064]) (aggregation based on clinical data elements monitors progress per site and study stages or for the study overall, and the annotation of clinical data elements may be combined with data statuses; metrics module may describe the progression of a study by custom study stage and may track enrollment and screening failures. This module may provide recommendations and/or status of the clinical study, and may provide alerts if a clinical study is not proceeding according to plan)).
RE: Claim 13 Janevski et al. teaches the claimed: 
13. A computer program product for generating and managing clinical studies, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: analyze a first collection of clinical documents to extract clinical study design information including […] and corresponding clinical study design components ((Janevski et al., [0069], [0036]) (invention may be embodies in a computer program product saved on one or more computer-readable media in for form of computer-readable program code embodied thereon; Data collection module collects data from one or more of the CT databases. This may include digestion, cleaning, and aggregation of some or all of the data in the databases; This module may extract, determine, or calculate current user data, current data containers, and current operational data and store that information in current data database; The clinical study design elements used by this system may be defined through clinical data containers, which were described above as generic data structures that allow various combinations of clinical data containers to form other clinical data containers and ultimately complete a clinical study));
analyze a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, wherein each value set comprises information pertaining to two or more of: a source of the value set, frequency of use of the value set, user feedback for the value set, and validation of the value set ((Janevski et al., [0020], [0036], [0047], [0048]) (design elements e.g. Screening for surveying demographics (S1), generating clinical laboratory data (S3), Drug Administration performing a physical exam (DA11) i.e. value sets mapped to design elements; a processor and memory that may comprise a classifier application subsystem and study stage annotation subsystem; the classifier application subsystem may include data collection module and data classification module along with ; 
store the extracted clinical study design information and value sets in a hierarchical structure within a repository, wherein the hierarchical structure relates the clinical study goals, the clinical study design components, the clinical concepts, and the data elements of the clinical information ((Janevski et al., [0019]) (a clinical study is divided into stages wherein the stages may capture logical parts of a study that are relevant clinically and in study management; each stages/substages may include study design elements, which may be internally grouped for order; related forms are often grouped in meaningful sets referred to as folders, which often may map to a sub-stage)).
Janevski et al., fails to explicitly teach, but Frankham et al. teaches the claimed: 
analyze a first collection of clinical documents to extract clinical study design information including clinical study goals […] ((Frankham et al., [0078], [0085]) (a data engine may consolidate multiple databases and/or collected data and may process, organize, filter, and/or extract data relevant to a particular topic; the system may identify one or more goals of the study before architecting other aspects of the study));
generate a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets in the repository, wherein the new clinical study includes clinical study design components and value sets derived from the repository.  ((Frankham et al., [0004], [0086]) (a system for using online resources to design a clinical trial and/ or recruit participants includes one or more web crawlers; Each of the web crawler may be configured to collect data related to one or more specified topics during a community identification phase. A data engine of the system processes the collected data into filtered, relevant information that identifies communities of individuals suitable for recruitment; the system may design a clinical study using a study workflow builder of the system wherein the system may include intelligence e.g. algorithms, artificial intelligence, to design a study or trial)).
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis and extraction of clinical design information and clinical design goals to generate a new clinical study based on the information using algorithms and artificial intelligence as taught by Frankham et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. with the motivation of tapping resources to design a clinical trial and/or recruit participations for a product assessment (Frankham et al., [0003], [0004]).
RE: Claim 14 Javenski et al. and Frankham et al. teach the claimed:
14. The computer program product of claim 13, further comprising instructions to cause the computer to: update the repository based on user feedback pertaining to the new clinical study ((Frankham et al., [0095]) (The results may attract or spark feedback regarding the products or services involved in the trial or study. The results may initiate additional discussions or feedback that may help refine the existing study or help formulate new or related studies)).

RE: Claim 15 Javenski et al. and Frankham et al. teach the claimed:
15. The computer program product of claim 13, further comprising instructions to cause the computer to: generate a second clinical study for a second desired clinical study goal based on a search for clinical studies within the repository corresponding to the second desired clinical study goal, wherein the second clinical study includes clinical study design components and value sets from the clinical studies resulting from the search ((Frankham et al., [0086], [0090], [0092]) (specialists or professionals may design the study or provide inputs to guide the system in designing the study; each study or trial may be designed with one or more goals or endpoints in mind; metrics for each of the goals or endpoints may be determined and future or related trials modified accordingly to achieve better metrics; The study workflow builder may generate, design, configure, build and/or develop a study or a study workflow. Any aspect of a study may be created or modified with input from a professional, specialist, and/or government agency. The study or a study workflow may include one or more of: a schedule, instructions for the patient, milestones, and procedures for updating progress)).
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the using a builder for a user to guide the system in designing a clinical study based on inputs, wherein the builder may generate, design, configure, build and/or develop a study or study workflow wherein each study build may be designed with one or more goals or endpoints in mind as taught by  
RE: Claim 16 Javenski et al. and Frankham et al. teach the claimed:
16. The computer program product of claim 13, wherein the instructions to generate the new clinical study further comprise instructions to cause the computer to: identify clinical studies within the repository having clinical study goals corresponding to the desired clinical study goal; 
determine a frequency of clinical study design components of the identified clinical studies corresponding to terms of the desired clinical study goal; map the clinical study design components of the identified clinical studies to the terms of the desired clinical study goal based on the determined frequencies; and utilize the mapped clinical study design components for the new clinical study ((Janevski et al., [0049]) (the system may generate a NxM matrix, wherein N is the number of studies with a given annotation and M is the number of all unique terms found across all forms in all clinical data containers in the training set; the system may use this matrix and the N attribute assignments to induce a classifier using the matrix as a feature vector, which is a vector whose elements are attributes combined or transformed as suitable for the classifier, in this case term frequencies)).
RE: Claim 17 Javenski et al. and Frankham et al. teach the claimed:
17. The computer program product of claim 16, further comprising instructions to cause the computer to: in response to unmapped terms in the desired clinical study goal, identify documents containing the unmapped terms and utilizing frequently used clinical study design components within the identified documents for the new clinical study ((Janevski et al., [0051]) (in the absence of a training set one may be built by using domain knowledge to define the 
RE: Claim 18 Javenski et al. and Frankham et al. teach the claimed:
18. The computer program product of claim 13, wherein the instructions to generate the new clinical study further comprise instructions to cause the computer to: recommend the new clinical study to a user ((Janevski et al., [0063[, [0064]) (aggregation based on clinical data elements monitors progress per site and study stages or for the study overall, and the annotation of clinical data elements may be combined with data statuses; metrics module may describe the progression of a study by custom study stage and may track enrollment and screening failures. This module may provide recommendations and/or status of the clinical study, and may provide alerts if a clinical study is not proceeding according to plan)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2017/0124269 A1 teaches a system and method for facilitating clinical decision support through new knowledge to determine goals, plans, patient actions, orders, patient conditions and recommended treatments by mapping clinical concepts ([0051]);
U.S. Patent Application Pub. No. 2015/0286802 A1 teaches a system for managing and building a clinical trial and mapping of data elements (Abstract, [0123]);
U.S. Patent Application Pub. No. 2009/0292554 A1 teaches a tool for planning and management of clinical trials;
U.S. Patent Application Pub. No. 2013/0132112 A1 teaches documentation of clinical study protocol designs by autonomously extracting protocol templates based on analysis of the clinical study protocol submitted to the system; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.B./Examiner, Art Unit 3626     

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626